Citation Nr: 1100757	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, to 
include an atrial septal defect and congenital heart disease.  

2.  Entitlement to a higher initial rating in excess of 10 
percent for residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2006 and August 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for residuals, right ankle fracture, with tendonitis, 
with a 10 percent rating assigned, effective June 29, 2005, and 
denied entitlement to service connection for atrial septal 
defect, also claimed as congenital heart disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 2008 VA Form 9, the Veteran requested a Board hearing 
at the RO (Travel Board).  In a June 2010 VA Form 9, the Veteran 
specifically requested a videoconference Board hearing.  The 
Board remanded the claim in September 2010 to provide the 
videoconference hearing.  

The videoconference Board hearing was scheduled for December 3, 
2010.  The Veteran received notice in November 2010, and was 
advised that he could decline the video hearing and wait for a 
Travel Board hearing.  Later in November 2010 he sent a response 
indicating that he preferred to wait for a Travel Board hearing.  
His response was received at the Board in December 2010.  

As the Veteran had previously requested a Travel Board hearing, 
he is entitled to this hearing.  38 C.F.R. § 20.703 (2010).  
Therefore, a remand is necessary to provide the Veteran with the 
requested hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel 
Board hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


